DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an applications filed in Switzerland on 03/21/2016 and 01/10/2017. A certified copy of the application filed 03/21/2016 has been received. It is noted, however, that applicant has not filed a certified copy of the Swiss application filed 01/10/2017 as required by 37 CFR 1.55. 

Election/Restrictions
Applicant’s election of group I, claims 1-5, 7, 13-17, 20, 23-24, 26-27, 29, 33-34, 38, 40-41, and 43, in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 8-12, 44-45, 49, and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a pressing tool in claim 7, a tool comprising a guiding structure in claim 20, a guiding structure of the connector in claim 20, piercing and/or punching structure in claims 23, 24, and 26, an anchoring portion in claims 27 and 29, a functional structure which is a connecting structure in claims 27 and 29, a proximally facing structure of the first object in claim 29, and a tool in claim 33.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows the following structures for these limitations: 
A pressing tool in claim 7 is an element with a protrusion extending therefrom (See Fig. 10 and its description). Regarding claim 20, a tool comprising a guiding structure is a sonotrode (tool) with protrusions (guiding structure) extending therefrom, and a guiding structure of the connector is an indentation (See p. 7, ln. 15-21). A piercing/punching structure in claims 23, 24, and 26 is a thin tube portion (See p. 12, ln. 4-15) or a plurality of legs (See p. 10, ln. 14-17). An anchoring portion in claims 27 and 29 is a tubular portion (See p. 53, ln. 16-18). A functional structure which is a connecting structure in claims 27 and 29 is a distal face of a plate (See p. 24, ln. 14-15), threads, a bayonet coupling structure, a 
There is no description in the specification of a “proximally facing structure” as recited in claim 29. As such one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the claim, and a rejection under 35 U.S.C. 112(b) is made below.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7, 13-17, 20, 23-24, 26-27, 29, 33-34, 38, 40-41, and 43 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites a thermoplastic material which has “flown” to interpenetrate an interlining layer. As flying is not a term in the art as it relates to thermoplastics, this limitation is unclear. Such limitation has been interpreted as “flowed” rather than “flown” for examination purposes.
Claim 1 recites the limitation “the energy transfer” in line 16. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “stopping the energy coupling 

Claim 3 recites “the portion” in line 2. Since three distinct portions are previously recited in the claims—a distally facing surface portion of the connector, a portion of the first outer building layer, and a flow portion of a thermoplastic material—it is unclear what is being referred to as simply “the portion”. For examination purposes the claim has be construed as reciting “the portion of the first outer building layer”.
Claim 4 recites the limitation “the coupling surface portion of the connector” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “
Claim 7 recites the limitation “the step of brining a distally facing coupling surface portion of the connector into contact with an attachment location” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the step of brining [[a]] the distally facing the attachment location”.
Claim 13 recites “other laterally protruding proximal feature” in lines 2-3 and 5-6 but recites “other laterally protruding features” in line 3. The use of both singular and plural features makes it unclear how many such features are present. For examination purposes the claim has been construed as reciting a single laterally protruding feature.
Claim 13 recites the limitation “the energy input” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the energy coupling 
a 
Claim 15 recites the limitation “the further steps” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a 
Claim 16 recites a step of “maintaining a pressing force” in line 2. It is unclear whether this refers to the previously applied first or second forces or a new and different force. For examination purposes the claim has been construed as reciting “maintaining the [[a]] second pressing force”.
Claim 17 recites the limitation “the third pressing force” in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a 
	Claim 20 recites the limitation “the step of bringing a distally facing surface portion of the connector into contact with an attachment location” in lines 2-3. This is unclear because a distally facing surface portion of the connector and an attachment location are previously recited. The claim has been construed as reciting “the step of bringing [[a]] the distally facing surface portion of the connector into contact with [[an]] the attachment location”.
Claim 24 recites the limitation “the thermoplastic material” in line 6. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a 
Claim 24 also recites the limitation “causing the non-liquefiable portion retract towards proximally relative to the thermoplastic material” in lines 6-7. This is grammatically incorrect, and it is unclear what direction is being referred to.
an a a a 
Claim 29 also recites that “the pressing force” is coupled during anchoring. This is unclear because multiple pressing forces are previously recited, so one of ordinary skill in the art cannot determine which pressing force is coupled during anchoring. For examination purposes, the claim has been construed as requiring that the second pressing force is coupled during anchoring.
Claim 34 recites the limitations “the in-plane position” in line 4 and “the distal end” in line 6. There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim has been construed as reciting “an a 
Claim 34 recites the limitation “the contact face is restricted to regions the in-plane position of which corresponds to positions of the distally facing surface portion and their environment” in lines 4-5. This is unclear because it cannot be determined what is meant by “their environment” and how such an environment affects position of a contact face. Therefore one of ordinary skill in the art is not reasonably apprised of the metes and bounds of the claim.
Claim 41 recites the limitation “the effect of the energy” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the coupling 
Claim 43 recites the limitation “the remaining first building layer” in line 3. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 13-17, 20, 23-24, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-12, and 16 of U.S. Patent No. 10,562,237 (Mayer). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter with only minor differences in phrasing and terminology.
Claims 1, 5, 13, 15-17, 20, 23-24, and 26 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7, 9-10, 16-18, and 22 of U.S. Patent No. 11,027,497 (Mayer). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter with only minor differences in phrasing and terminology.
Claims 1-2, 13, 16, 20, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11, and 15-17 of U.S. Patent No. 11,084,226 (Poschner). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter with only minor differences in phrasing and terminology.
Claims 1-2, 7, 13, 15, 17, 23-24, 26, 33, and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 8, 10, 18-24, and 28-33 of U.S. Patent No. 10,576,691 (Mayer). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the same subject matter with only minor differences in phrasing and terminology.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 17, 23, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aeschlimann (US 2007/0062628).
Aeschlimann teaches a method of joining bodies, the method comprising: providing a base material (1,41), bringing a surface portion of a joining element (10,30) into contact with an outer surface (4,40) of the base material, applying a pressing force (F) which presses the joining element into the base material and thereby pierces and displaces a portion of the base material, continuing to apply the force (F) while mechanically exciting the joining element such that a thermoplastic section of the joining element melts and flows into the base material (See Figures; [0021]-[0042]). The base material and joining element of Aeschlimann read on the instantly claimed lightweight building element and connector, respectively. Aeschlimann teaches that the base material may have a greater density at its surface than its center (See [0042]), which meets the limitation “the first outer building layer being thinner and more dense than the interlining layer”.
	Regarding the step of stopping the energy transfer to allow the thermoplastic to re-solidify, such a step is inherent in the disclosure of Aeschlimann because the energy applied for mechanical excitation must be stopped in order to reuse tools for subsequent bonds. When the energy application is stopped, the thermoplastic will necessarily cool to ambient temperature and thereby re-solidify. It is also clear from the disclosure of Aeschlimann that the eventual solidification of the thermoplastic section is what provides the resulting bond.

Regarding claim 2, Aeschlimann teaches that the piercing and displacement cause the base material to compress (See [0042]-[0044]).
Regarding claim 4, Aeschlimann teaches that the displacement is carried out after bringing the joining element into contact with the base material, the displacement being carried out by applying the force (See Figs. 1 and 4; [0035]-[0042]).
Regarding claim 17, Aeschlimann teaches that the base material may include two outer layers sandwiching an inner layer such that one of the outer layers remains intact (See Fig. 4 and its description).
Regarding claims 23 and 26, Aeschlimann teaches thermoplastic piercing structures which pierce the base material (See Fig. 4 and its description). 
Regarding the shielding of claim 26, any displaced portion would lie in the path of the joining element and would therefore shield such an element as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Aeschlimann (US 2007/0062628).
Aeschlimann teaches a method of joining bodies, as detailed above.
Regarding claim 5, Aeschlimann does not expressly disclose mechanical excitation during the application of the first force. The duplication of steps has been found to be prima facie obvious where no new or unexpected results are achieved. In this case, the application of mechanical energy during the first pressing step would predictably assist with penetration of the joining element into the base material. Since the applicant has not shown that any new or unexpected result is achieved by an additional energy application step, the inclusion of such a step would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday, Thursday, and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/Primary Examiner, Art Unit 1746